Citation Nr: 1643986	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  12-18 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for emphysema.

2.  Entitlement to an initial increased disability rating for residuals of laryngeal cancer, currently rated 10 percent disabling.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran had active service from July 1965 to July 1967; he died in January 2016.  In February 2016, the appellant requested to be substituted as the appellant for purposes of processing the claims to completion.  See 38 U.S.C.A. § 5121A (West 2002 & Supp. 2014); 38 C.F.R. § 3.1010 (2015); see also 79 Fed. Reg 52977-85 (Sept. 5, 2014).  In February 2016, the RO notified the appellant that her status as a substituted claimant had been recognized and approved.  Accordingly, the appellant is substituted.

These matters came to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to service connection for emphysema and granted entitlement to service connection for residuals of laryngeal cancer, assigning a noncompensable rating, effective October 14, 2008.  A notice of disagreement was filed in March 2009.  In a May 2012 rating decision, the RO assigned a 10 percent disability rating to residuals of laryngeal cancer, effective October 14, 2008.  A statement of the case was issued in May 2012 and a substantive appeal was received in July 2012.

These matters were remanded in February 2015 to afford the Veteran a Board hearing.  The Veteran was scheduled to attend a hearing in June 2015, but he withdrew his hearing request in a June 2015 submission.  See 06/08/2015 VBMS entry, Correspondence.  These matters were remanded for additional development in September 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial increased disability rating for residuals of laryngeal cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record is against a finding that emphysema manifested during service or is otherwise related to the Veteran's active service, or that emphysema is due to or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for emphysema have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Veteran was sent a letter in December 2008 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Such letter also informed the Veteran of the type of information and evidence needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished with regard to the emphysema claim, to include substantial compliance with the Board Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  While the Veteran was not scheduled for a VA examination due to his death, in August 2016 a VA physician reviewed the evidence of record and proffered an etiological opinion which is discussed below.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Virtual folder contains the Veteran's service treatment records and identified post-service treatment records.  No additional evidence has been identified by the appellant with regard to the claimed disability.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b). 

An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The second and third elements of service connection may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1998) (overruled on other grounds).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  His service personnel records reflect that the he served in Vietnam during his period of honorable service during the applicable time period, and thus he is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).

It is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, early-onset peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010); see 78 Fed. Reg. 173, 54763-66 (September 6, 2013).  His diagnosed emphysema is not a presumptive disease.  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010); Notice, 75 Fed. Reg. 81332-81335 (December 27, 2010); see also Notice, 77 Fed. Reg. 47924-28 (August 10, 2012).  

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.").

Turning to the evidence of record, service treatment records do not reflect any complaints, treatment, or diagnoses of a respiratory disability, to include emphysema.  A March 1967 Report of Medical Examination reflects that the Veteran's 'lungs and chest' were clinically evaluated as normal.  On a March 1967 Report of Medical History, the Veteran checked the 'No' box for 'shortness of breath,' 'pain or pressure in chest' and 'chronic cough.'  03/12/2015 VBMS, STR-Medical.  

Post-service, a July 2003 treatment record reflects a significant history of emphysema and chronic obstructive pulmonary disease (COPD).  Laryngeal cancer had been diagnosed in June 2003.  10/17/2008 Medical Treatment Record-Non-Government Facility at 34.

In August 2016, a VA physician reviewed the evidence of record.  The physician opined that the Veteran's emphysema was less likely as not due to service.  The physician noted that service treatment records were silent for emphysema/COPD.  The physician noted that private records reflect that he smoked two packs of cigarettes per day for 43 years and quit in or about 2003.  A July 2003 record reflects an impression of chest carcinoma for combined chemotherapy and radiation therapy, chronic obstructive lung disease secondary to smoking, and a June 2003 records reflects that he smoked two packs a day for 45 years and stopped two weeks prior.  The physician cited to medical literature which discussed that numerous epidemiologic studies indicate that tobacco smoking is overwhelmingly the most important risk factor for COPD.  The physician also opined that the Veteran's emphysema was not due to or aggravated by his laryngeal cancer or any other service-connected disability.  The examiner noted that the Veteran's COPD/emphysema is most likely (approaching 100% probability) due to his heavy chronic tobacco use times 40 plus years and referenced the medical literature previously discussed.  The examiner stated that there was no documentation of aggravation beyond the expected natural progression.  08/12/2016 VBMS, Email Correspondence.

The Board finds that the VA physician's opinion is probative, as it was based on review of the medical and lay evidence of record, and the physician provided a clear rationale in support of the negative etiological opinion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the complete applicable record, the Board finds such opinion is probative and material to the Veteran's service connection claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

As detailed above, service treatment records are negative for any complaints or treatment related to a respiratory condition, and a diagnosis is not reflected until many years after separation from service.  With respect to negative evidence, the fact that there was no record of any complaint, let alone treatment, involving the Veteran's condition for many years is significant.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).  Moreover, in this case there is no allegation of continuous symptoms dating back to service.  

While the Board has given consideration to the lay evidence from the Veteran provided during his lifetime and the appellant, they do not have the requisite medical expertise to find that his emphysema is due to service or due to or aggravated by a service-connected disability.  Their opinions as to the origins of his emphysema in this regard is not competent, given the complexity of the medical question involved.  A medical opinion was sought which was negative.  The medical evidence and the probative opinion outweighs the lay contentions of the Veteran and the appellant.  The Veteran has not offered any evidence in support of any assertion that his condition is due to herbicides.

In conclusion, the most probative evidence is against a link between emphysema and a disease or injury in service, or against any relationship to a service-connected disability.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for emphysema is denied.


REMAND

In September 2015, the issue of entitlement to an initial increased disability rating for residuals of laryngeal cancer was remanded to associate outstanding treatment records and to afford the Veteran a VA examination to assess the severity of his residuals of laryngeal cancer.  Unfortunately, prior to undergoing an examination, the Veteran died.  

Treatment records from Winthrop Medical Center and the Northport VA Medical Center (VAMC) have been associated with the Virtual folder.  

In order to comply with the directives in the prior Remand, an opinion should be sought from a physician as to the extent of his laryngeal cancer and residuals therof prior to his death.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that a VA physical with appropriate expertise review the Virtual folder, to include the medical records on file, and address the following with regard to the Veteran's laryngeal cancer:

a)  If testing was conducted prior to the Veteran's death, the examiner should report FVC percent predicted; DLCO (SB) predicted; and, maximum oxygen consumption in ml/kg/min (with cardiorespiratory limit).  If any of the above could not be measured, the examiner may provide an estimate of the value that would likely be obtained if the test had been provided.  If this is not possible, the examiner should so state.

b)  The examiner should comment on whether the Veteran had cor pulmonale or pulmonary hypertension, and whether he required outpatient oxygen therapy.  

c)  The examiner should comment on whether he had hoarseness with inflammation of cords or mucous membrane, or hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.

d)  The examiner should detail any and all residuals resulting from his laryngeal cancer, to include any salivary gland impairment or hypothyroidism.

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

2.  If the benefit sought on appeal is not granted in full, the appellant and her attorney should be provided with a Supplemental Statement of the Case (SSOC) and afforded an applicable opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


